EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A laundry treating apparatus comprising: 
a drum configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus; and 
a front lifter and a rear lifter that are arranged one an inner circumferential surface of the drum along the front-rear direction, wherein each of the front lifter and the rear lifter comprises at least one insertion protrusion, 
wherein the drum has a first group of mounting slots in a first region of the drum and a second group of mounting slots in a second region of the drum, the first group of mounting slots and the second group of mounting slots being configured to receive either the front lifter or the rear lifter,
wherein the first region and the second region are defined at the inner circumferential surface of the drum in a row in a front-rear direction, and the second region is shifted rearward from the first region such that the first region and the second region partially overlap along the front-rear direction, and 
wherein the at least one insertion protrusion is configured to selectively insert into the first group of mounting slots or the second group of mounting slots.

19. (Currently Amended) A laundry treating apparatus comprising:
a drum configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus; and
a lifter disposed on an inner circumferential surface of the drum and configured to rotate about the rotation axis based on rotation of the drum, the lifter comprising at least one insertion protrusion,
wherein the drum has:
a first group of mounting slots in a first region of the drum, and
a second group of mounting slots in a second region of the drum, wherein a front end of the second region is disposed rearward relative to a rear end of the first region, 
wherein the first region and the second region are defined at the inner circumferential surface of the drum in a row in a front-rear direction, and the second region is shifted rearward from the first region such that the first region and the second region partially overlap along the front-rear direction, and
wherein the at least one insertion protrusion is configured to be selectively inserted into the first group of mounting slots or the second group of mounting slots.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treating apparatus comprising, inter alia, a drum and lifter, wherein a first region and the second region of the drum are defined at the inner circumferential surface of the drum in a row in a front-rear direction, and the second region is shifted rearward from the first region such that the first region and the second region partially overlap along the front-rear direction, and wherein the at least one insertion protrusion is configured to be selectively inserted into the first group of mounting slots or the second group of mounting slots, as in independent claims 1 and 19, or a drum and lifter, wherein the drum defines a first pair of mounting slots arranged at positions corresponding to a first pair of insertion protrusions and configured to receive the first pair of insertion protrusions, and a second pair of mounting slots arranged along a first row and spaced apart from each other by the predetermined interval, wherein an extension of at least one of the second pair of mounting slots in the front-rear direction is disposed defined between the first pair of mounting slots along the first row, and wherein the first pair of insertion protrusions are configured to selectively insert into the first pair of mounting slots or into the second pair of mounting slots, as in independent claim 22, or a drum, front lifter, and rear lifter, wherein the drum has front slots defined at a front portion of the inner circumference surface of the drum and configured to receive a plurality of insertion protrusions of the front lifter, a number of the front slots being greater than a number of the plurality of insertion protrusions of the front lifter, and rear slot defined at the rear portion of the inner circumference surface and configured to receive the plurality of insertion protrusions of the rear lifter, a number of the rear slots being greater than a number of the plurality of insertion protrusions of the rear lifter, wherein the plurality of insertion protrusions of the front lifter are configured to be selectively inserted into a part of the front slots to thereby mount the front lifter in a plurality of locations in the front portion along the front-rear direction, and wherein the plurality of insertion protrusions of the rear lifter are configured to be selectively inserted into a part of the rear slots such to thereby mount the rear lifter in a plurality of locations in the rear portion along the front-rear direction, as in independent claim 25.  As discussed at ¶ [0157]-[0158] of Applicant’s specification, “the interval between the front lifters 61a, 62a, and 63a and the rear lifters 61b, 62b, and 63b when the length of the drum 51' is long (see FIG. 5A) needs to be greater than the interval between the front lifters 61a, 62a, and 63a and the rear lifters 61b, 62b, and 63b when the length of the drum 51'' is short (FIG. 5B), so that the laundry may be uniformly lifted up by the front and rear lifters 61b, 62b, and 63b even in the case of the large-capacity drum 51.  In some examples, extra mounting slots 511a are further formed in the drum 51 in order to adjust the installation position of at least one of the front lifters 61a, 62a, and 63a or the rear lifters 61b, 62b, and 63b in the front-rear direction when the length of the drum is changed.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711